Case 2:19-cv-10130-JAK-AS Document 1 Filed 11/27/19 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Brian Whitaker,                           Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14     The Viole' Family LLC, a                  Act; Unruh Civil Rights Act
       California Limited Liability
15     Company;
       Berich, Inc., a California
16     Corporation; and Does 1-10,

17               Defendants.

18
19         Plaintiff Brian Whitaker complains of The Viole' Family LLC, a

20   California Limited Liability Company; Berich, Inc., a California Corporation;

21   and Does 1-10 (“Defendants”), and alleges as follows:

22
23
       PARTIES:
24
       1. Plaintiff is a California resident with physical disabilities. He is
25
     substantially limited in his ability to walk. He suffers from a C-4 spinal cord
26
     injury. He is a quadriplegic. He uses a wheelchair for mobility.
27
       2. Defendant The Viole' Family LLC owned the real property located at or
28
     about 8738 W. 3rd Street, Los Angeles, California, in November 2019.

                                            1

     Complaint
Case 2:19-cv-10130-JAK-AS Document 1 Filed 11/27/19 Page 2 of 8 Page ID #:2




 1     3. Defendant The Viole' Family LLC owns the real property located at or
 2   about 8738 W. 3rd Street, Los Angeles, California, currently.
 3     4. Defendant Berich, Inc. owned Jack n’ Jill’s Too located at or about 8738
 4   W. 3rd Street, Los Angeles, California, in November 2019.
 5     5. Defendant Berich, Inc. owns Jack n’ Jill’s Too (“Restaurant”) located at
 6   or about 8738 W. 3rd Street, Los Angeles, California, currently.
 7     6. Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the property and business, or their
 9   relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein,
12   including Does 1 through 10, inclusive, is responsible in some capacity for the
13   events herein alleged, or is a necessary party for obtaining appropriate relief.
14   Plaintiff will seek leave to amend when the true names, capacities,
15   connections, and responsibilities of the Defendants and Does 1 through 10,
16   inclusive, are ascertained.
17
18     JURISDICTION & VENUE:
19     7. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22     8. Pursuant to supplemental jurisdiction, an attendant and related cause
23   of action, arising from the same nucleus of operative facts and arising out of
24   the same transactions, is also brought under California’s Unruh Civil Rights
25   Act, which act expressly incorporates the Americans with Disabilities Act.
26     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

     Complaint
Case 2:19-cv-10130-JAK-AS Document 1 Filed 11/27/19 Page 3 of 8 Page ID #:3




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff went to the Restaurant in November 2019 with the intention to
 3   avail himself of its goods, motivated in part to determine if the defendants
 4   comply with the disability access laws.
 5     11. The Restaurant is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8   to provide accessible dining surfaces in conformance with the ADA Standards
 9   as it relates to wheelchair users like the plaintiff.
10     13. On information and belief, the defendants currently fail to provide
11   accessible dining surfaces.
12     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
13   provide accessible restrooms in conformance with the ADA Standards as it
14   relates to wheelchair users like the plaintiff.
15     15. On information and belief, the defendants currently fail to provide
16   accessible restrooms.
17     16. Moreover, on the date of the plaintiff’s visit, the defendants failed to
18   provide accessible paths of travel to the restroom in conformance with the
19   ADA Standards as it relates to wheelchair users like the plaintiff.
20     17. On information and belief, the defendants currently fail to provide
21   accessible paths of travel to the restroom.
22     18. Finally, on the date of the plaintiff’s visit, the defendants failed to
23   provide accessible sales counters in conformance with the ADA Standards as
24   it relates to wheelchair users like the plaintiff.
25     19. On information and belief, the defendants currently fail to provide
26   accessible sales counters.
27     20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
28   personally encountered these barriers.


                                               3

     Complaint
Case 2:19-cv-10130-JAK-AS Document 1 Filed 11/27/19 Page 4 of 8 Page ID #:4




 1     21. By failing to provide accessible facilities, the defendants denied the
 2   plaintiff full and equal access.
 3     22. The failure to provide accessible facilities created difficulty and
 4   discomfort for the Plaintiff.
 5     23. The defendants have failed to maintain in working and useable
 6   conditions those features required to provide ready access to persons with
 7   disabilities.
 8     24. The barriers identified above are easily removed without much
 9   difficulty or expense. They are the types of barriers identified by the
10   Department of Justice as presumably readily achievable to remove and, in fact,
11   these barriers are readily achievable to remove. Moreover, there are numerous
12   alternative accommodations that could be made to provide a greater level of
13   access if complete removal were not achievable.
14     25. Plaintiff will return to the Restaurant to avail himself of its goods and to
15   determine compliance with the disability access laws once it is represented to
16   him that the Restaurant and its facilities are accessible. Plaintiff is currently
17   deterred from doing so because of his knowledge of the existing barriers and
18   his uncertainty about the existence of yet other barriers on the site. If the
19   barriers are not removed, the plaintiff will face unlawful and discriminatory
20   barriers again.
21     26. Given the obvious and blatant nature of the barriers and violations
22   alleged herein, the plaintiff alleges, on information and belief, that there are
23   other violations and barriers on the site that relate to his disability. Plaintiff will
24   amend the complaint, to provide proper notice regarding the scope of this
25   lawsuit, once he conducts a site inspection. However, please be on notice that
26   the plaintiff seeks to have all barriers related to his disability remedied. See
27   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
28   encounters one barrier at a site, he can sue to have all barriers that relate to his


                                               4

     Complaint
Case 2:19-cv-10130-JAK-AS Document 1 Filed 11/27/19 Page 5 of 8 Page ID #:5




 1   disability removed regardless of whether he personally encountered them).
 2
 3   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 4   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 5   Defendants.) (42 U.S.C. section 12101, et seq.)
 6     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint.
 9     28. Under the ADA, it is an act of discrimination to fail to ensure that the
10   privileges, advantages, accommodations, facilities, goods and services of any
11   place of public accommodation is offered on a full and equal basis by anyone
12   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
13   § 12182(a). Discrimination is defined, inter alia, as follows:
14            a. A failure to make reasonable modifications in policies, practices,
15                or procedures, when such modifications are necessary to afford
16                goods,    services,    facilities,   privileges,    advantages,   or
17                accommodations to individuals with disabilities, unless the
18                accommodation would work a fundamental alteration of those
19                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20            b. A failure to remove architectural barriers where such removal is
21                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                defined by reference to the ADA Standards.
23            c. A failure to make alterations in such a manner that, to the
24                maximum extent feasible, the altered portions of the facility are
25                readily accessible to and usable by individuals with disabilities,
26                including individuals who use wheelchairs or to ensure that, to the
27                maximum extent feasible, the path of travel to the altered area and
28                the bathrooms, telephones, and drinking fountains serving the


                                             5

     Complaint
Case 2:19-cv-10130-JAK-AS Document 1 Filed 11/27/19 Page 6 of 8 Page ID #:6




 1                altered area, are readily accessible to and usable by individuals
 2                with disabilities. 42 U.S.C. § 12183(a)(2).
 3     29. When a business provides facilities such as dining surfaces, it must
 4   provide accessible dining surfaces.
 5     30. Here, accessible dining surfaces have not been provided.
 6     31. When a business provides facilities such as restrooms, it must provide
 7   accessible restrooms.
 8     32. Here, accessible restrooms have not been provided.
 9     33. When a business provides paths of travel, it must provide accessible
10   paths of travel.
11     34. Here, accessible paths of travel have not been provided.
12     35. When a business provides facilities such as sales or transaction counters,
13   it must provide accessible sales or transaction counters.
14     36. Here, accessible sales counters have not been provided.
15     37. The Safe Harbor provisions of the 2010 Standards are not applicable
16   here because the conditions challenged in this lawsuit do not comply with the
17   1991 Standards.
18     38. A public accommodation must maintain in operable working condition
19   those features of its facilities and equipment that are required to be readily
20   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
21     39. Here, the failure to ensure that the accessible facilities were available
22   and ready to be used by the plaintiff is a violation of the law.
23
24   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
25   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
26   Code § 51-53.)
27     40. Plaintiff repleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                             6

     Complaint
Case 2:19-cv-10130-JAK-AS Document 1 Filed 11/27/19 Page 7 of 8 Page ID #:7




 1   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 2   that persons with disabilities are entitled to full and equal accommodations,
 3   advantages, facilities, privileges, or services in all business establishment of
 4   every kind whatsoever within the jurisdiction of the State of California. Cal.
 5   Civ. Code §51(b).
 6      41. The Unruh Act provides that a violation of the ADA is a violation of the
 7   Unruh Act. Cal. Civ. Code, § 51(f).
 8      42. Defendants’ acts and omissions, as herein alleged, have violated the
 9   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
10   rights to full and equal use of the accommodations, advantages, facilities,
11   privileges, or services offered.
12      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
13   discomfort or embarrassment for the plaintiff, the defendants are also each
14   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
15   (c).)
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26
27
28


                                              7

     Complaint
Case 2:19-cv-10130-JAK-AS Document 1 Filed 11/27/19 Page 8 of 8 Page ID #:8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: November 26, 2019        CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6
 7                                   ______________________________

 8                                          Russell Handy, Esq.
                                            Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
